Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  
The limitation of “an uplight assembly releasably connected to the pendant lighting fixture” is not disclosed in the specification.
The limitation of “wherein the housing slidable along the hanging supports in a vertical direction” is not disclosed in the specification. Appropriate correction is needed.

Claim Objection
Claim 10 is objected since the limitation of “wherein the plurality of light sources” does not have antecedent basis to limitation of claim 1, on which claim 10 is dependent. Claim 10 is considered as “wherein the plurality of second light sources”. Appropriate correction is needed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 17 and 20  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is not clear what is meant by releasably “an uplight assembly releasably connected to the pendant lighting fixture”. For example, no snapping kind of connection that makes it releasable is disclosed in the specification? And specification does not describe this feature of “uplight assembly releasably connected to the pendant lighting fixture”. Appropriate correction is needed. For purposes of examination it, is considered that the uplight assembly is connected/attached to the pendant lighting fixture.

Further for claim 17, the limitation of “wherein the housing   slidable along the hanging supports in a vertical direction” is unclear language. For example, no connection that makes it slidable is disclosed in the specification. The specification does not describe this feature of “wherein the housing slidable along the hanging supports in a vertical direction”. Appropriate correction is needed. For purposes of examination it, is considered that the housing and the hanging support are vertically aligned.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3,6,9 and 10 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Trincia (US 20150345743)
Regarding claim 1, Trincia teaches a pendant lighting fixture system, comprising: a pendant lighting fixture configured to be suspended from a ceiling ( [0020]) , the pendant lighting fixture having a first housing (31 and 32) containing a first light source 29 configured to provide illumination to a space below a ceiling; at least one hanging support for supporting the pendant lighting fixture from the ceiling ([0020]); an uplight assembly releasably (see 112 rejection and objection to specification above) connected to the pendant lighting fixture, the uplight assembly comprising a second housing (element 40 and its side edges as shown by arrows below) 


    PNG
    media_image1.png
    302
    567
    media_image1.png
    Greyscale

 defining a cavity and a plurality of second light sources 27  positioned in the cavity, the plurality of second light sources arranged to provide light on the at least one hanging support from a plurality of different directions.  

Regarding claim 3, Trincia teaches a pendant lighting fixture system, wherein the plurality of second light sources 27 ([0015]) comprises a plurality of light emitting diode (LED) devices arranged on a circuit board 30 ([0015]).  

Regarding claim 6, Trincia teaches a pendant lighting fixture system, wherein the the circuit board 30 is positioned in the cavity (Fig.2).  

Regarding claim 9, Trincia teaches a pendant lighting fixture system, wherein the second housing (see drawing in Figure of rejection of claim 1 above) is secured to an upper portion of the pendant lighting fixture (31 and 32).  



Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
	Claims 12-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 20170276327) in view of Maxik (US 20100188850) 
Regarding claim 12, Clark teaches an uplight assembly (19 is upper diffuser in [0053]-[0054] for uplight part of illumination) for pendant lighting fixtures, comprising: a housing (inner drum 30) configured to be secured to a pendant lighting fixture (20 [0052]) and a hanging support 16 attached to the diffuser, and a diffuser 19 connected to the housing and in optical communication with the plurality of light sources (that are below the diffuser and not shown by Clark, Note: the housing in Clark is considered to have an inner base plate/circuit board on which LEDs are located, therefore 1. the section 30 and 2. the inner base plate support for the up lighting LEDs within the drum 30 are considered as the housing elements).  
Although Clark teaches an uplight requiring light emitters within the housing, however Clark is silent regarding the inner structural feature of the housing wherein the housing having a plurality of first apertures configured to receive a respective hanging 
However it is well known in the art to use apertures in housing, as disclosed in Maxik, wherein Maxik teaches an inner housing element 290 ([0026]) having a plurality of first apertures  configured to receive a respective hanging support 115; a circuit board 150 ([0019],[0026]) comprising a plurality of light sources and defining an a plurality of second apertures 151 aligned with the plurality of first apertures and configured to receive the respective hanging supports so that the hanging supports pass entirely through the circuit board ([0019]: the heat sink 140 and the support 135, include a centrally disposed aperture 161, 151, 141 and 136, respectively, configured to receive the centrally disposed power lead 115 in Fig.17).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use apertures within the housing elements such as a LED board and a housing’s inner base plate, as disclosed in Maxik, in the device of Clark in order to robustly attach the hanging support to the housing elements. 
Regarding claim 13, Clark in view of Maxik teaches an uplight assembly, wherein the plurality of light sources comprises a plurality of light emitting diode (LED) devices ([0055] in Clark).  



Regarding claim 16, Clark in view of Maxik teaches an uplight assembly, wherein the plurality of light sources are configured to emit light in a direction towards a ceiling (through diffuser 19 in Clark). 

Regarding claim 17, Clark in view of Maxik teaches an uplight assembly, wherein the housing slidable along the hanging supports in a vertical direction (see 112 rejection above and the objection to specification),

Regarding claim 18, Clark in view of Maxik teaches an uplight assembly, wherein a bottom portion of the housing defines one or more third apertures for accommodating a fastener (see arrows below from Fig.3 of Maxik).  
 

    PNG
    media_image2.png
    277
    440
    media_image2.png
    Greyscale


	Claims 2, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Trincia in view of Clark (US 20170276327) 
Regarding claim 2, Trincia teaches a hanging support ([0020] but does not provide details about the hanging support wherein the plurality of second light sources are arranged to provide light on the at least one hanging support to reduce a shadow of the at least one hanging support on the ceiling.  Clark teaches the external features of the hanging support but is silent regarding the LEDs within the house, therefore the light emitted upwards in the device of Trincia in view of Clark, while throwing light in the upward direction and on the hanging support, and therefore the same features will result in the same function of reducing shadows. 

Regarding claim 7, Trincia teaches a diffusing medium ([0017], [0018]) and a lens 39 over the second housing but does not teach the diffuser connected to the second housing. Clark teaches a diffuser 19 connected to the top portion in order to 
Regarding claim 8, Trincia in view of Clark teaches a pendant lighting fixture system, wherein the diffuser defines one or more apertures for accommodating the at least one hanging support (13 on diffuser 19, through connectors 18 in apertures of diffuser 19 in Clark in [0054]).  

Claims 4, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Trincia and further in view of Maxik 
Regarding claim 4, Trincia teaches the invention set forth in claim 3 above, but does not teach the  circuit board comprises an aperture to accommodate the at least one hanging support passing through the circuit board.  
However it is well known in the art to use apertures in housing, as disclosed in Maxik, wherein Maxik teaches a circuit board 150 ([0019], [0026]) comprises an aperture 151 to accommodate the at least one hanging support passing through the circuit board ([0019]: the heat sink 140 and the support 135, include a centrally disposed aperture 161, 151, 141 and 136, respectively, configured to receive the centrally disposed power lead 115 in Fig.17,also see rejection of claim 12 above regarding disclosure of Maxik).
circular light fixture and circular board, however it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use the same technique of forming apertures to accommodate a hanging support for a rectangular shaped lighting housing and circuit board.
Regarding claim 5, Trincia in view of Maxik teaches a pendant lighting fixture system, wherein the plurality of LED devices (185 in [0020] and Fig.7 in Maxik) at least partially surround the aperture.  

Regarding claim 11, although Trincia in view of Clark do not explicitly teach a bottom portion of the second housing defines one or more apertures for accommodating the at least one hanging support, however Clark teaches the aperture formed from the top optic portion 160 (in Fig.3), on the board 150, heat sink 140 and upto the aperture 136 in base box 135 ([0019] in Maxik). Therefore from the teachings of Maxik, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to extend the apertures from within the first to within the second housing 32 in Trincia, in order to robustly hold the hanging support.
	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 20170276327) in view of Maxik (US 20100188850) and further in view of Trincia (US 20150345743)
The housing in Clark in view of Maxik teaches a flat housing element (150 in Fig.3 and [0019] in Maxik) but does not teach the housing defines a cavity in which the circuit board is positioned. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to form a cavity holding the circuit board, as disclosed in Trincia (37 in Fig.2 and [0015]), in the device of Clark in view of Maxik in order to achieve reflection through the walls of the cavity. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Maxik and further in view of Leichner (US 20130094225) 
Clark in view of Maxik teaches the invention set forth in claim 12 above, but does not teach the hanging support includes class 2 power over aircraft cable.  
 Leichner teaches that aircraft cables are well known suspension means in lighting device ([0047]-[0049]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the cable type, as disclosed in Leichner, in the device of Clark in view of Maxik in order to achieve robust mounting and suspension.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Trincia in view of Leichner (US 20130094225) 
Trincia teaches the invention set forth in claim 1 above, but does not teach the hanging support includes class 2 power over aircraft cable.  

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the cable type, as disclosed in Leichner, in the device of Trincia in order to achieve robust mounting and suspension. 

Contact Information

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Fatima N Farokhrooz/
Examiner, Art Unit 2875